110 F.3d 60
6 A.D. Cases 1888
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert P. SLABY;  Louise A. Slaby, Plaintiffs--Appellants,v.William D. BERKSHIRE;  1691 Limited Partnership;  LancerCorporation;  Crofton Country Club;  John Doe,Defendants--Appellees,andWilliam SPORRE;  Mark Spolarich;  Neil T. Bell, Defendants.

No. 96-2352.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 27, 1997.Decided:  April 2, 1997.
Robert B. Slaby, Louise A. Slaby, Appellants Pro Se.  Lynn T. Krause, KRAUSE & FERRIS, P.A., Annapolis, Maryland;  Kathryn Miller Goldman, WEINER, ASTRACHAN, GUNST, HILLMAN & ALLEN, P.A., Baltimore, Maryland, for Appellees.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellants appeal the district court's order entering judgment for Appellees on Appellants' claim alleging discrimination in violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (West 1995 & Supp.1996).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Slaby v. Berkshire, No. CA-94-1633-Y (D.Md. Aug. 6, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED